Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/827,510 filed on 03/23/2020 have been examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omari et al. [US 2020/0406906 A1], hereinafter referred to as Omari.
 	As to Claim 1, 11 and 16, Omari discloses a method for controlling an autonomous driving vehicle (ADV) ([see at least 0014 and Fig. 1], “The vehicle 105 may be an autonomous vehicle, or a vehicle operating in an autonomous mode”), comprising: routing ([see at least 0013, 0022, 0046, 0047, 0051, 0061 and Fig. 6A], “…vehicle action scenario is detected and when the braking vehicle action begins, the initial applied braking force, the final applied braking force, the rate of change between the initial and final applied braking…”, “The taken vehicle action, also referred to as the recorded action, involved accelerating after a traffic light changed from green to yellow to avoid running a red light. In the illustrated example scenario, the subject vehicle 411 is approaching an intersection that is governed by a traffic signal light 415”, “as an example and not by way of limitation, the 3D model may represent the external environment including objects such as other cars, curbs, debris, objects, and pedestrians up to a maximum range of the sensor arrangement (e.g., 50, 100, or 200 meters)”); based on an environmental condition around the ADV, entering a second driving scenario from the first driving scenario by setting the second driving scenario as active, while preserving planning and control data associated with the first driving scenario; routing the ADV through execution of the second driving scenario ([see at least 0013, 0022, 0046, 0047, 0051, 0061 and Fig. 6A], “…vehicle action scenario is detected and when the braking vehicle action begins, the initial applied braking force, the final applied braking force, the rate of change between the initial and final applied braking…”, “The taken vehicle action, also referred to as the recorded action, involved accelerating after a traffic light changed from green to yellow to avoid running a red light. In the illustrated example scenario, the subject vehicle 411 is approaching an intersection that is governed by a traffic signal light 415”, “as an example and not by way of limitation, the 3D model may represent the external environment including objects such as other cars, curbs, debris, objects, and pedestrians up to a maximum range of the sensor arrangement (e.g., 50, 100, or 200 meters)”); and in response to determining existing the second driving scenario, resuming execution of the first driving scenario which becomes active, at the one or more stages of the first driving scenario that remains to be executed based in part on the preserved planning and control data of the first driving scenario ([see at least 0013, 0022, 0046, 0047, 0051, 0061 and Fig. 6A], “…vehicle action scenario is detected and when the braking vehicle action begins, the initial applied braking force, the final applied braking force, the rate of change between the initial and final applied braking…”, “The taken vehicle action, also referred to as the recorded action, involved accelerating after a traffic light changed from green to yellow to avoid running a red light. In the illustrated example scenario, the subject vehicle 411 is approaching an intersection that is governed by a traffic signal light 415”, “as an example and not by way of limitation, the 3D model may represent the external environment including objects such as other cars, curbs, debris, objects, and pedestrians up to a maximum range of the sensor arrangement (e.g., 50, 100, or 200 meters)”).
As to Claim 2, 12 and 17, Omari discloses method, wherein the plurality of driving scenario types includes at least two of: a default scenario, a stop sign scenario, an intersection scenario, a traffic light scenario, a pedestrian interaction scenario, or a side pass scenario ([see at least 0013, 0022, 0046, 0047, 0051, 0061 and Fig. 6A], “…vehicle action scenario is detected and when the braking vehicle action begins, the initial applied braking force, the final applied braking force, the rate of change between the initial and final applied braking…”, “The taken vehicle action, also referred to as the recorded action, involved accelerating after a traffic light changed from green to yellow to avoid running a red light. In the illustrated example scenario, the subject vehicle 411 is approaching an intersection that is governed by a traffic signal light 415”, “as an example and not by way of limitation, the 3D model may represent the external environment including objects such as other cars, curbs, debris, objects, and pedestrians up to a maximum range of the sensor arrangement (e.g., 50, 100, or 200 meters)”).
As to Claim 3, 13 and 18, Omari discloses method, wherein the environmental condition around the ADV indicates at least one of: normal, a stop sign, an intersection, a traffic light, a pedestrian, or a road vehicle ([see at least 0013, 0022, 0046, 0047, 0051, 0061 and Fig. 6A], “…vehicle action scenario is detected and when the braking vehicle action begins, the initial applied braking force, the final applied braking force, the rate of change between the initial and final applied braking…”, “The taken vehicle action, also referred to as the recorded action, involved accelerating after a traffic light changed from green to yellow to avoid running a red light. In the illustrated example scenario, the subject vehicle 411 is approaching an intersection that is governed by a traffic signal light 415”, “as an example and not by way of limitation, the 3D model may represent the external environment including objects such as other cars, curbs, debris, objects, and pedestrians up to a maximum range of the sensor arrangement (e.g., 50, 100, or 200 meters)”).
As to Claim 4, 14 and 19, Omari discloses method, further comprising based on another environmental condition around the ADV, entering a third driving scenario by setting the third driving scenario as active, while suspending the second driving scenario; routing the ADV through execution of the third driving scenario; and when the third driving scenario exits, resuming execution of the second driving scenario which becomes active, at one or more stages ([see at least 0013, 0022, 0046, 0047, 0051, 0061 and Fig. 6A], “…vehicle action scenario is detected and when the braking vehicle action begins, the initial applied braking force, the final applied braking force, the rate of change between the initial and final applied braking…”, “The taken vehicle action, also referred to as the recorded action, involved accelerating after a traffic light changed from green to yellow to avoid running a red light. In the illustrated example scenario, the subject vehicle 411 is approaching an intersection that is governed by a traffic signal light 415”, “as an example and not by way of limitation, the 3D model may represent the external environment including objects such as other cars, curbs, debris, objects, and pedestrians up to a maximum range of the sensor arrangement (e.g., 50, 100, or 200 meters)”).
As to Claim 5, 15 and 20, Omari discloses method, wherein each of the one or more stages uniquely identifies one or more algorithms that are implemented to tailor generation of a vehicle path and a vehicle speed to the corresponding driving scenario type ([see at least 0034, 0068 and Fig. 6A], “During operation, the vehicle 105, or a vehicle management system associated with the vehicle, may generate and consider several proposed actions that are potential responses to the environment around the vehicle 105. The proposed actions 125a-125e may include different trajectories or paths, speeds while following that path, speed of response (e.g., how quickly the trajectory is taken), a measure of aggressiveness exhibited during the response, and a variety of other suitable variables”).
As to Claim 6, Omari discloses method, wherein each of the plurality of driving scenario types defines a unique sequence of the one or more stages to be executed while the ([see at least 0013, 0022, 0035, 0039, 0046, 0047, 0051, 0061 and Fig. 6A], “…vehicle action scenario is detected and when the braking vehicle action begins, the initial applied braking force, the final applied braking force, the rate of change between the initial and final applied braking…”, “The taken vehicle action, also referred to as the recorded action, involved accelerating after a traffic light changed from green to yellow to avoid running a red light. In the illustrated example scenario, the subject vehicle 411 is approaching an intersection that is governed by a traffic signal light 415”, “as an example and not by way of limitation, the 3D model may represent the external environment including objects such as other cars, curbs, debris, objects, and pedestrians up to a maximum range of the sensor arrangement (e.g., 50, 100, or 200 meters)”).
As to Claim 7, Omari discloses method, wherein setting the second driving scenario as active includes inserting the second driving scenario as one of the one or more stages to be executed while the first driving scenario is active ([see at least 0013, 0022, 0035, 0039, 0046, 0047, 0051, 0061 and Fig. 6A], “…vehicle action scenario is detected and when the braking vehicle action begins, the initial applied braking force, the final applied braking force, the rate of change between the initial and final applied braking…”, “The taken vehicle action, also referred to as the recorded action, involved accelerating after a traffic light changed from green to yellow to avoid running a red light. In the illustrated example scenario, the subject vehicle 411 is approaching an intersection that is governed by a traffic signal light 415”, “as an example and not by way of limitation, the 3D model may represent the external environment including objects such as other cars, curbs, debris, objects, and pedestrians up to a maximum range of the sensor arrangement (e.g., 50, 100, or 200 meters)”).
As to Claim 8, Omari discloses method, wherein information associated with the first driving scenario is preserved through duration of the second driving scenario ([see at least 0013, 0022, 0035, 0039, 0046, 0047, 0051, 0061 and Fig. 6A], “…vehicle action scenario is detected and when the braking vehicle action begins, the initial applied braking force, the final applied braking force, the rate of change between the initial and final applied braking…”, “The taken vehicle action, also referred to as the recorded action, involved accelerating after a traffic light changed from green to yellow to avoid running a red light. In the illustrated example scenario, the subject vehicle 411 is approaching an intersection that is governed by a traffic signal light 415”, “as an example and not by way of limitation, the 3D model may represent the external environment including objects such as other cars, curbs, debris, objects, and pedestrians up to a maximum range of the sensor arrangement (e.g., 50, 100, or 200 meters)”).
As to Claim 9, Omari discloses method, wherein the information is stored in computer readable memory that is globally accessible ([see at least 0087, 0088 and 0094], “…One or more portions of one or more of these networks may be wired or wireless. As an example, computer system 900 may communicate with a wireless PAN (WPAN) (such as, for example, a Bluetooth WPAN), a WI-FI network, a WI-MAX network, a cellular telephone network (such as, for example, a Global System for Mobile Communications (GSM) network), or any other suitable wireless network or a combination of two or more of these”).
Claim 10, Omari discloses method, wherein configuration information for the one or more stages is stored in computer readable memory, capable of being retrieved during run-time ([see at least 0087, 0088 and 0094], “…One or more portions of one or more of these networks may be wired or wireless. As an example, computer system 900 may communicate with a wireless PAN (WPAN) (such as, for example, a Bluetooth WPAN), a WI-FI network, a WI-MAX network, a cellular telephone network (such as, for example, a Global System for Mobile Communications (GSM) network), or any other suitable wireless network or a combination of two or more of these”).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668